Citation Nr: 0513082	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  94-34 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right degenerative meniscal tear.

3.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a left degenerative meniscal tear.

4.  Entitlement to an initial rating in excess of 20 percent 
from August 14, 1992, to February 28, 1995, for degenerative 
disc disease of the lumbar spine.

5.  Entitlement to an initial rating in excess of 40 percent 
from March 1, 1995, to June 23, 1999, for degenerative disc 
disease of the lumbar spine.

6.  Entitlement to an initial rating in excess of 60 percent 
from June 24, 1999, for degenerative disc disease of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from January 1975 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, granted service connection for 
hypertension and mechanical low back pain, each separately 
rated as noncompensably disabling, and bilateral degenerative 
joint disease of the knees, rated as 10 percent disabling.  
The assigned effective date was August 14, 1992.

In May 1997, the RO increased the zero percent ratings for 
hypertension to 10 percent and for mechanical low back pain 
to 20 percent.  It also assigned separate 10 percent ratings 
for the bilateral knee disabilities.  The assigned effective 
dates remained August 14, 1992.

A Supplemental Statement of the Case (SSOC) dated in January 
2000 and a rating decision dated in February 2000 
recharacterized the veteran's service-connected low back 
disability as degenerative disc disease and rated it as 40 
percent disabling effective March 1, 1995, and 60 percent 
disabling, effective June 24, 1999.  

Because the veteran appealed the RO's determinations at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found--a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  As such, the issues on appeal are listed on the 
title page.  Although the initial ratings have been 
increased, the question of the appropriate evaluations to be 
assigned to the service-connected hypertension, bilateral 
knee disabilities, and low back disability remain before the 
Board on appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal). 

Throughout the pendency of this appeal, the veteran has 
received numerous temporary total ratings based on surgical 
or other treatment necessitating convalescence.  38 C.F.R. 
§ 4.30 (2004).  The determinations below do not affect any of 
those temporary total ratings.

A review of the record does not indicate that the RO has 
considered the assignment of an extraschedular rating for any 
of the disabilities at issue under the provisions of 
38 C.F.R. § 3.321(b)(1).  The veteran asserts that his 
service-connected disabilities affect his employment and the 
record shows that the veteran has been hospitalized on 
numerous occasions.  Given the foregoing, the question of 
whether an extraschedular rating should be assigned for any 
of the disabilities at issue is referred the RO for the 
appropriate action.


FINDINGS OF FACT

1.  Since service connection has been in effect, the 
veteran's hypertension has not been not manifested by 
diastolic pressure readings of 110 or more or systolic 
pressure readings of 200 or more.

2.  Since service connection has been in effect the veteran's 
residuals of bilateral degenerative meniscal tear have not 
been productive of "locking" with effusion of the joints or 
of recurrent subluxation or instability; range of motion has 
been from 0 to 90 degrees on the left and from 0 to 95 
degrees on the right.

3.  From August 14, 1992 to June 12, 1994, the veteran's 
degenerative disc disease of the lumbar spine was not 
productive of severe symptoms with recurring attacks and 
intermittent relief, severe limitation of motion, or severe 
lumbosacral strain.

4.  From June 13, 1994, to February 28, 1995, the veteran's 
degenerative disc disease of the lumbar spine was productive 
of severe limitation of motion.

5.  From June 13, 1994, to June 23, 1999, the veteran's 
degenerative disc disease of the lumbar spine was not 
productive of pronounced intervertebral disc syndrome.

6.  Since June 24, 1999, the veteran's degenerative disc 
disease of the lumbar spine has not been productive of 
unfavorable anklyosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(in effect before and after January 12, 1998).

2.  The criteria for an initial rating in excess of 10 
percent for residuals of a right degenerative meniscal tear 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5257, 5258, 
5259, 5260, 5261 (2004).

3.  The criteria for an initial rating in excess of 10 
percent for residuals of a left degenerative meniscal tear 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5257, 5258, 
5259, 5260, 5261 (2004).

4.  From August 14, 1992 to June 12, 1994, the criteria for 
an initial rating in excess of 20 percent for degenerative 
disc disease of the lumbar spine have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, 
Diagnostic Code 5292, 5293, 5294, 5295 (1994).


5.  From June 13, 1994 to February 28, 1995, the criteria for 
an initial rating to 40 percent for degenerative disc disease 
of the lumbar spine have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5292 
(1995).

6.  From June 13, 1994 to June 23, 1999, the criteria for an 
initial rating in excess of 40 percent for degenerative disc 
disease of the lumbar spine have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic 
Code 5293 (1999).

7.  Since June 24, 1999, the criteria for an initial rating 
in excess of 60 percent for degenerative disc disease of the 
lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5286 
(1999), 5293 (in effect before and after September 23, 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5241, 5243 (effective 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment of earning capacity.  
Different diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Hypertension

The veteran asserts that an increased rating for hypertension 
is warranted because he takes medication and experiences 
dizzy spells and headaches.  

Since service connection has been in effect, the veteran's 
hypertension has been rated under Diagnostic Code 7101.  The 
initial rating decision in May 1993 assigned a noncompensable 
rating; however, a May 1997 rating decision assigned a 10 
percent rating from the effective date of service connection 
in August 1992.  The 10 percent rating has remained in effect 
since then.

Before January 12, 1998, Diagnostic Code 7101 provided a 
10 percent rating for hypertension if the veteran's diastolic 
blood pressure was predominantly 100 or more.  It also 
provided a minimum rating of 10 percent for an individual 
with a history of diastolic pressure predominantly 100 or 
more who required continuous medication for control.  A 
20 percent was warranted if the diastolic blood pressure was 
predominantly 110 or more with definite symptoms.  Ratings of 
40 and 60 percent were also provided for higher readings, 
with careful attention to diagnosis and repeated blood 
pressure readings.  38 C.F.R. § Diagnostic Code 7101 
(effective prior to January 12, 1998).

Effective January 12, 1998, Diagnostic Code 7101 provides an 
evaluation of 10 percent for hypertension if the veteran's 
diastolic blood pressure is predominantly 100 or more, or 
systolic pressure predominately 160 or more.  Ten percent is 
also the minimum rating for an individual with a history of 
diastolic pressure predominately 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
assigned if the diastolic blood pressure is predominantly 110 
or more or systolic pressure is predominately 200 or more.  A 
40 percent rating is assigned for diastolic pressure 
predominately 120 or more, and a 60 percent rating is 
assigned for diastolic pressure predominately 130 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (since January 12, 
1998).

In this case, the veteran's disability picture attributable 
to hypertension does not more nearly approximate the criteria 
required for an increased rating under either the current or 
the former rating criteria.  Since service connection has 
been in effect, the veteran's hypertension has not been 
manifested by diastolic reading pressure predominantly at 110 
or more, or systolic pressure reading at predominantly 200 or 
more.  See VA and non-VA treatment reports, to include the 
veteran's examination reports, dated from 1992 to 2004.  
Accordingly, since service connection has been in effect, the 
criteria for an initial rating in excess of 10 percent have 
not been met.  

The preponderance of the evidence weighs against the 
veteran's claim for an initial rating in excess of 10 percent 
for hypertension.  The claim is denied.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (in effect before and after January 12, 
1998).

Degenerative Disease of the Knees

The initial rating in May 1993 assigned a 10 percent rating 
under Diagnostic Code 5010 for degenerative joint disease of 
both knees.  The May 1997 rating decision assigned a 10 
percent rating for each knee, effective from the date of 
service connection in August 1992, using Diagnostic Code 
5010-5259, and that rating has remained in effect to the 
present.  The May 1997 rating decision also assigned 
temporary total ratings, under 38 C.F.R. § 4.30, for each 
knee from August 9, 1995 to the end of December 1995.  The 
veteran underwent arthroscopic examination and debridement of 
meniscal tears of both knees in August 1995.  An April 1998 
rating decision again assigned temporary total ratings for 
each knee under 38 C.F.R. § 4.30, this time from September 
30, 1997 until the end of October 1997.  In September 1997, 
the veteran underwent arthroscopic examination of the right 
knee with debridement of chondromalacia and proliferative 
synovitis, and arthroscopy of the left knee with debridement 
of degenerative changes of the medial and lateral femoral 
condyles and partial synovectomy.

The veteran's bilateral knee disabilities have been 
separately rated as 10 percent disabling under Diagnostic 
Code 5010-5259.  Under 5010, traumatic arthritis is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  In the absence of limitation of motion, 
a 10 percent rating is assigned when there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent rating is assigned when there is 
x-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Under Hicks v. Brown, 8 Vet. App. 417 (1995), the Court noted 
that Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful a 
motion of a major joint or group of minor joints caused by 
degenerative arthritis that is established by X-ray evidence 
to be limited motion even though a range of motion may be 
possible beyond the point when pain sets in.  Therefore, with 
x-ray evidence of degenerative changes and objective 
demonstration of painful, but not limited, motion of the 
affected joint, a 10 percent rating would be applied to the 
joint under Diagnostic Code 5003.

Diagnostic Code 5259 provides for a 10 percent rating for 
symptomatic removal of semilunar cartilage.  38 C.F.R. 
§ 4.71a.

Since service connection has been in effect, the evidence 
does not demonstrate that an initial rating in excess of 10 
percent is warranted for the veteran's bilateral degenerative 
meniscal tears.  The veteran has already received the maximum 
rating allowable under Diagnostic Code 5259; thus, an 
increased rating in this regard is prohibited.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259.  

Nonetheless, in accordance with Schafrath v. Derwinski, 1 
Vet. App. 589 (1991), other applicable ratings provisions 
have been considered.  In this regard, the Board has 
considered whether a separate, compensable rating or a higher 
rating may be assigned under another diagnostic code.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994) (Impairments 
associated with a veteran's service- connected disability may 
be rated separately unless they constitute the same 
disability or the same manifestation.).

Disability of the knee and leg is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256 through 5263.  As discussed 
above, a higher rating is not possible under Diagnostic Code 
5259.  Some of the diagnostic codes are simply not applicable 
in this case.  Diagnostic Code 5256 is not appropriate, as 
neither knee is ankylosed.  Diagnostic Code 5262 is not 
appropriate, as the veteran does not have impairment of the 
tibia and fibula, with nonunion or malunion.  Diagnostic Code 
5263 is not appropriate, as the veteran does not have genu 
recurvatum.  

Diagnostic Code 5258 is not appropriate, as the veteran does 
not have dislocated semilunar cartilage.  Moreover, there is 
no medical evidence of "locking" and effusion of the joint 
to warrant a rating under Diagnostic Code 5258.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 (A 20 percent rating is 
assigned for semilunar dislocated cartilage with frequent 
episodes of "locking," pain, and effusion in the joint).  
By history and currently, objective findings of "locking" 
and effusion in the joints have not been demonstrated.  See 
VA and non-VA medical reports dated from 1992 to 2004.

The criteria for a compensable rating under Diagnostic Code 
5257 are not met either.  There is no evidence of slight or 
moderate recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  On VA examination 
reports dated in October 1992, June and December 1995, and 
November 1999, no evidence of instability was noted.  VA and 
private outpatient treatment reports dated from 1992 to 2004 
also do not show evidence of instability or subluxation.  
Although positive McMurray's sign was noted on VA examination 
in March 2004, recurrently subluxation or lateral instability 
was not.  Anterior and posterior Drawer's sign for each knee 
were negative.  Objective findings demonstrating instability 
or subluxation were not indicated.  Thus, the evidence does 
not support a rating under this diagnostic code.

Diagnostic Codes 5260 and 5261 provide ratings for limitation 
of flexion and extension, respectively.  Limitation of 
flexion is rated 0 percent at 60 degrees, 10 percent at 45 
degrees, and 20 percent at 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Limitation of extension is rating 0 
percent at 5 degrees, 10 percent at 10 degrees, and 20 
percent at 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 
5261.  Higher ratings are also provided for greater 
limitation of flexion or extension.  The normal range of 
motion of the knee is 0 degrees of extension to 140 degrees 
of flexion.  38 C.F.R. § 4.71a, Plate II.

Since service connection has been in effect, the veteran's 
motion has ranged from 0 to 90 degrees on the left and 0 to 
95 degrees on the right.  Accordingly, even when considering 
DeLuca, the veteran's symptoms are already contemplated in 
the currently assigned 10 percent rating, and the criteria 
for an increased rating under Diagnostic Codes 5260 and 5261 
have not been met.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.14, 4.40 (2004).  The veteran has 
exhibited full range of extension and limitation of flexion 
to a noncompensable degree.  

In this regard, it is acknowledged that medical reports from 
the Brookwood Medical Center dated in 1995 and 1997 show that 
the veteran underwent bilateral knee surgery and that on VA 
examination in May 2004 the examiner characterized the loss 
of function due to pain and decreased range of motion as 
severe.  Nonetheless, as discussed above, the evidence 
overall does not demonstrate findings that would support the 
assignment of separate compensable ratings under other 
diagnostic codes, or of a rating in excess of 10 percent for 
either knee under any diagnostic code.  VA examination 
reports dated in October 1992, June and December 1995, and 
November 1999 show that the veteran had slight limitation of 
motion without evidence of crepitus or swelling.  VA and non-
VA medical reports dated from 1992 to 2004 show treatment for 
knee pain, but do not show increased impairment.  Moreover, 
despite of the examiner's comments rendered in March 2004 as 
well as the veteran's complaints of pain, clinical findings 
demonstrate that the veteran's range of motion of the right 
and left knee fail to meet the criteria required for even a 
noncompensable rating under Diagnostic Codes 5260 or 5261.  

In this case, assignment of separate ratings pursuant to 
VAOPGCPREC 23-97 and VAOPGCPREC 9-04 is not warranted.  As 
demonstrated above, the medical reports do not show 
instability or subluxation of either knee, nor do they show 
limitation of flexion or extension to a degree of zero 
percent.  VAOPGCPREC 23-97; VAOPGCPREC 9-04. 

Accordingly, the preponderance of the evidence weighs against 
the veteran's claim for an initial rating in excess of 10 
percent for residuals of a right degenerative meniscal tear 
and an initial rating in excess of 10 percent for residuals 
of a left degenerative meniscal tear.  The claims are denied.  
38 C.F.R. §§ 4.7, 4.71a,  Diagnostic Codes 5010, 5256 through 
5263.



Degenerative Disc Disease of the Lumbar Spine

As previously noted, the initial May 1993 rating decision 
assigned a noncompensable rating, under Diagnostic Code 5295, 
for mechanical low back pain.  The May 1997 rating decision 
assigned a 20 percent rating for mechanical low back pain 
using Diagnostic Code 5295, effective from the date of 
service connection in August 1993.

A rating decision in February 2000 recharacterized the 
service-connected disability as chronic low back and right 
lower extremity pain secondary to degenerative disc disease 
with positive discogram at L4-5; status post retroperitoneal 
approach for L4-5 interbody fusion with BAK cages.  Using 
Diagnostic Code 5253, the disability evaluation was increased 
to 40 percent, effective from March 1, 1995, and to 60 
percent, effective from June 24, 1999.  The veteran was also 
give a temporary total rating, under 38 C.F.R. § 4.30, from 
November 2, 1999 until the end of May 2000.  He underwent 
retroperitoneal approach for L4-5 interbody fusion with BAK 
cages in November 1999.

Thus, the veteran's service-connected low back disability has 
been rated as 20 percent disabling from August 14, 1992 to 
February 28, 1995; 40 percent disabling from March 1, 1995 to 
June 23, 1999; and 60 percent disabling since June 24, 1999.  
For the reasons discussed below, the Board concludes that the 
evidence supports the assignment of a 40 percent rating from 
June 13, 1994.  The Board also concludes that a rating higher 
than 20 percent is not supported earlier than June 13, 1994, 
that a rating higher than 40 percent is not supported between 
June 13, 1994 and June 23, 1999, and that a rating higher 
than 60 percent is not supported on or after June 24, 1999.  
To promote clarity, each rating period will be addressed 
separately below.  

The veteran's degenerative disc disease has been rated under 
Diagnostic Code 5293.  Diagnostic Code 5293 in effect prior 
to September 23, 2002 provides a 20 percent rating for 
moderate intervertebral disc syndrome with recurring attacks, 
a 40 percent rating for severe symptoms with recurring 
attacks and intermittent relief, and a 60 percent rating for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (in effect prior to 
September 23, 2002).

The rating provisions for intervertebral disc syndrome were 
revised effective September 23, 2002.  In addition, the 
rating provisions for disabilities of the spine were 
substantially revised, effective September 26, 2003.  When a 
provision of the Rating Schedule is amended while a claim for 
an increased rating under that provision is pending, VA must 
first determine whether the amended regulation is more 
favorable to the claimant; however, the post amendment 
criteria may not be applied prior to the effective date of 
the change. VAOPGCPREC 3-00.  In this case, the new version 
of Diagnostic Code 5293 is applicable only from September 23, 
2002, and the new schedule for evaluating diseases and 
injuries of the spine is applicable only from September 26, 
2003.  

The new General Rating Formula for Diseases and Injuries of 
the Spine provides as follows:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease 
Unfavorable ankylosis of the entire 
spine.........................................100 
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50 Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar 
spine........................................................
.........40 
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
............30 
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..............................20 
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait orabnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height......................................................1
0

Note 1 provides that associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code. Id.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees. The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion. Id. Note 3 provides that in 
exceptional cases, an examiner may state that because of age, 
body habitus, neurologic disease, or other factors not the 
result of disease or injury of the spine, the range of motion 
of the spine in a particular individual should be considered 
normal for that individual, even though it does not conform 
to the normal range of motion stated in Note 2. Provided that 
the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted. Id.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees. Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability. Id.

August 14, 1992 to February 28, 1995

The criteria for an initial rating in excess of 20 percent 
have not been met from August 14, 1992, to June 12, 1994.  
During this rating period, the veteran's degenerative disc 
disease was not productive of severe symptoms with recurring 
attacks and intermittent relief.  Clinical findings overall 
reflect that the veteran experienced mechanical low back pain 
with periodic exacerbations such as radiation to the left 
lower extremity.  Additionally, the medical reports from the 
veteran's private physicians show that he had intermittent 
low back pain with radiation, although clinical findings 
revealed no sciatic tenderness or motor, sensory or reflex 
deficits.  See VA examination dated in October 1992 and 
medical reports from St. Vincent's Hospital, TriCare 
Rehabilitation Center, and Drs. Brooks, Cain and Haynes dated 
from 1990 to 1994.  Thus, an increased rating under 
Diagnostic Code 5293 is not warranted.  


 Diagnostic Codes 5292, 5294, and 5295 have been considered.  
Nonetheless, the requirements for an increased rating under 
those provisions have not been met.  From August 14, 1992, to 
June 12, 1994, even when considering the veteran's complaints 
of pain and weakness, his disability was not productive of 
severe limitation of motion of the lumbar spine, or severe 
sacroiliac injury and weakness or lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above-noted manifestations with abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5294, 5295 (1995); DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.10 (1995).  

However, from June 13, 1994 to February 28, 1995, the 
criteria for an initial rating to 40 percent under Diagnostic 
Code 5292 were met.  Medical reports dated June 13, 1994 show 
that the veteran had severe limitation of motion then; the 
veteran's motion was reportedly limited in all directions, 
including flexion limited to 30 degrees and bilateral 
positive straight leg raising at 60 degrees.  The veteran 
also had paralumbar muscle tightness.  See medical reports 
from Drs. Cain and Haynes dated June 13, 1994.  Severe 
limitation of motion and increased lumbar impairment was 
further substantiated by the March 1995 private medical 
reports and June 1995 VA examination report.  As such, the 
criteria for an initial rating to 40 percent effective from 
June 13, 1994 have been met.  38 C.F.R. §§ 4.3, 4.7, 4.10, 
4.40, 4.71a, Diagnostic Codes 5292; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

From August 14, 1992, to June 12, 1994, the preponderance of 
the evidence weighs against the veteran's claim of 
entitlement to an initial rating in excess of 20 percent.  
Thus, the matter is denied in this respect.  Effective June 
13, 1994, the evidence supports the veteran's claim for an 
initial rating to 40 percent.  Thus, the matter is granted in 
this regard.

June 13, 1994 to June 23, 1999

The criteria for an initial rating in excess of 40 percent 
have not been met for the rating period from June 13, 1994 to 
June 23, 1999.  During this period, the veteran's disability 
was not productive of pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, little intermittent relief so as to 
warrant a 60 percent rating. 38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  Although the veteran's VA and non-VA medical 
reports overall show findings of severe limitation of motion 
with pain, the reports are negative for demonstrable muscle 
spasm or absent ankle jerk.  See VA examination reports dated 
in June and December 1995 and medical reports from St. 
Vincent's Hospital, TriCare Rehabilitation Center, Kirklan 
Pain Treatment Center, Central Alabama Orthopaedic and Sports 
Medicine, and Drs. Brooks, Cain, Haynes and Kirkpatrick dated 
from 1994 to 1999.  Thus, an increased rating in this regard 
is not warranted.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5294, and 5295 (1999) have been reviewed.  But, those 
provisions do not provide for an evaluation higher than 40 
percent; thus, no further consideration is warranted.

From June 13, 1994 to June 23, 1999, the preponderance of the 
evidence weighs against the veteran's claim of entitlement to 
an initial rating in excess of 40 percent for degenerative 
disc disease of the lumbar spine.  The claim is denied.  38 
C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5294, and 5295.

Since June 24, 1999

Since June 24, 1999, the criteria for the assignment of an 
initial schedular rating in excess of 60 percent have not 
been met.  Under Diagnostic Code 5293, a 60 percent rating is 
the maximum rating percentage allowable.  Thus, the 
assignment of an increased rating in this regard is 
prohibited.  

When appropriate, the veteran's degenerative disc disease of 
the lumbar spine has also been considered under the new 
schedular provisions, effective September 23, 2002 and 
September 26, 2003.  See VAOPGCPREC 3-00; 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective September 23, 2002) and 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 
26, 2003).  Nonetheless, a 60 percent rating is the maximum 
schedular criteria allowable under those provisions too.  
Thus, additional consideration in this regard is not 
warranted.  

Finally, the provisions of Diagnostic Code 5286 (in effect 
prior to September 26, 2003) and Diagnostic Code 5241 spinal 
fusion (effective September 26, 2003) have been considered.  
Although in November 1999 the veteran underwent an anterior 
lumbar interbody fusion with BAK cages, there is no evidence 
of unfavorable anklyosis of the entire spine.  See VA 
treatment reports dated from 1999 to 2003, VA examination 
reports dated from 1999 to 2004, and medical reports from the 
Montclair Baptist Medical Center, Brookwood Medical Center, 
St. Vincent's Hospital and Dr. McDonald dated from 1999 to 
2001.  Thus, consideration in this regard is not warranted.  

Since June 24, 1999, the preponderance of the evidence weighs 
against the veteran's claim of entitlement to an initial 
rating in excess of 60 percent for degenerative disc disease 
of the lumbar spine.  The claim is denied.  38 C.F.R. § 
4.71a, Diagnostic Codes 5286 (1999); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective before and after September 
23, 2002) and 38 C.F.R. § 4.71a, Diagnostic Codes 5241, 5243 
(effective September 26, 2003). 

Veterans Claims Assistance Act of 2000 (VCAA)

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)). 

The veteran and his representative have been notified of the 
information and medical or lay evidence needed to 
substantiate his claims.  By rating decisions dated from 1993 
to 2000, Statement of the Case dated in May 1997, 
Supplemental Statements of the Case dated from 1998 to 2004, 
and VA letter dated in November 2003, VA apprised the veteran 
and his representative of the law applicable in adjudicating 
the appeal, the reasons and bases for the VA decision, and 
the information and evidence needed to substantiate the 
claims.  In the November 2003 letter, VA told the veteran 
that to substantiate his increased rating claims.  VA told 
the veteran what evidence it had and what type of evidence he 
should provide.  VA also told the veteran that it would 
assist him with obtaining medical records, employment 
records, or records from other Federal agencies.  VA has 
fulfilled its duty to inform the veteran of the information 
and evidence needed to substantiate his claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Board acknowledges that the November 2003 letter was sent 
to the veteran after the RO's May 1993 decision that is the 
basis for this appeal.  In this case, however, the 
unfavorable RO decision that is the basis of this appeal was 
already decided - and appealed -- by the time the VCAA was 
enacted.  The Court acknowledged in Pelegrini at 120 that 
where, as here, the Section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process.  

VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran, and such evidence has 
been obtained and associated with the claims folder.  The 
evidence includes service medical records, VA treatment 
reports dated to 2003, VA examination reports dated from 1992 
to 2004, and medical reports from the Montclair Baptist 
Medical Center, Brookwood Medical Center, St. Vincent's 
Hospital, Orthopaedic Diagnostic Center, Kirklin Pain 
Treatment Center, TriCare Rehabilitation Center, and Drs. 
Brooks, Cain, Haynes, Kirkpatrick, and McDonald dated from 
1990 to 2001.  The veteran was furnished medical release of 
information forms and told to inform VA of any additional 
dates and places of treatment, as well as any other pertinent 
information or evidence in the veteran's control.  Neither 
the veteran nor his representative has identified any 
outstanding evidence which could be used to support the issue 
on appeal.  VA has met its duty to assist the veteran in the 
development of this appeal and there is no need for further 
development.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159(d).

No prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
hypertension is denied.

Entitlement to an initial rating in excess of 10 percent for 
residuals of a right degenerative meniscal tear is denied.

Entitlement to an initial rating in excess of 10 percent for 
residuals of a left degenerative meniscal tear is denied.

Entitlement to an initial rating in excess of 20 percent from 
August 14, 1992 to June 12, 1994 for degenerative disc 
disease of the lumbar spine is denied.

Entitlement to an initial rating of 40 percent from June 13, 
1994 to February 28, 1995 is granted, subject to the 
regulations pertinent to the disbursement of monetary funds.

Entitlement to an initial rating in excess of 40 percent from 
June 13, 1994 to June 23, 1999 for degenerative disc disease 
of the lumbar spine is denied.

Entitlement to an initial rating in excess of 60 percent from 
June 24, 1999 for degenerative disc disease of the lumbar 
spine is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


